DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 04/23/2021, Applicant cancelled claims 58 and amended claims 54 and 59. Claims 54-57 and 59-73 are pending; claims 61-73 remain withdrawn for reasons of record. Claims 54-57 and 59-60 are currently examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The rejection of claim 58 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the cancelation of the claim.  

Claim Rejections - 35 USC § 103
The rejection of claims 54 and 56-58 under 35 U.S.C. 103 as being unpatentable over Heeschen et al. in view of Kumar et al. is withdrawn in view of persuasive arguments of Applicant regarding the teachings of Heeschen et al.
The rejection of claims 55 and 59 under 35 U.S.C. 103 as being unpatentable over Heeschen et al. in view of Kumar et al. and Cesari et al. is withdrawn in view of persuasive arguments of Applicant regarding the teachings of Heeschen et al.
The rejection of claims 55 and 59 under 35 U.S.C. 103 as being unpatentable over Heeschen et al. in view of Kumar et al., Cesari et al. and Rachner et al. is withdrawn in view of persuasive arguments of Applicant regarding the teachings of Heeschen et al.

New claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-57 and 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to a pharmaceutical combination comprising an anti-ActRII receptor antibody and a chemotherapeutic agent for simultaneous, separate or sequential use.
 The specification defines a "pharmaceutical combination" is referring to either a fixed combination in one dosage unit form, a non-fixed combination or a kit of parts for within time intervals that allow that the combination partners show a cooperative, e.g., additive or synergistic, effect ([0040]).
As such the definition is not clear in that a pharmaceutical combination is a kit comprising two different compounds or the different compounds can be taken from the shelf and thus construed as a “combination”. The definition in the Specification is offered in the terms of a method of use since the effect of the “combination” not a constituent part of the substances per se. 
Claims 57, 59 and 60, are further indefinite because they identify mTOR inhibitors in the platinum containing chemotherapeutics. mTOR inhibitors do not contain platinum.
As such, the metes and bounds of the claims cannot be accurately determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54-57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Trifilieff et al. (An antibody blocking Activin type II receptors induces strong skeletal muscle hypertrophy and protects from atrophy. Mol. Cell. Biol. 34, 606-618, 2014) in view of Zhou et al. (Reversal of cancer cachexia and muscle wasting by ActRIIB antagonism leads to prolonged survival. Cell, 142, 531-543, 2010- cited in the previous Office action) and Young et al. (U.S. Pat. No. 7,252,821).
The claims are drawn to a pharmaceutical combination comprising an anti-ActRII receptor antibody and a chemotherapeutic agent for simultaneous, separate or sequential use. The antibody may be bimagrumab and the chemotherapeutic agent may  (cisplatin, carboplatin), or an mTOR inhibitor (everolimus).
	Chemotherapeutic drugs that are used to treat cancer usually have strong side effects such as anorexia, nausea and/or cachexia. For instance cachexia is noticed in cisplatin treated patients (Young et al. - col. 12, lines 10-13).  
Zhou et al., in addressing the problem that muscle wasting and cachexia in cancer-related death, showed that in several cancer cachexia models, pharmacological blockade of ActRIIB pathway not only prevents further muscle wasting but also completely reverses prior loss of skeletal muscle and cancer-induced cardiac atrophy. This treatment dramatically prolongs survival, even of animals in which tumor growth is not inhibited and fat loss and production of proinflammatory cytokines are not reduced. 
The findings establish a crucial link between activation of the ActRIIB pathway and the development of cancer cachexia and shows that ActRIIB inhibition per se prolongs survival (abstract). The solution offered by the reference is the use of soluble ACTRIIb-Fc construct (experimental procedures; figures 1-7).
Addressing the same problem (muscle wasting and cachexia in cancer), Trifilieff et al. developed and alternative for inhibiting ActRII pathway: instead of using a decoy receptor (sActRIIb-Fc construct of Zhou et al.) they used a novel, human anti-ActRII antibody (bimagrumab, or BYM338). The antibody prevents binding of ligands to the receptors and thus inhibit downstream signaling. BYM338 enhances differentiation of primary human skeletal myoblasts and counteracts the inhibition of differentiation induced by myostatin or activin A. BYM338 dramatically increases skeletal muscle mass in mice, beyond sole inhibition of myostatin, detected by comparing the antibody with a 
While none of the references indicate the combination of the antibody with a chemotherapeutic, this would have readily apparent to a skilled practitioner and It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have used the antibody of Trifilieff et al. in combination with chemotherapy (especially Platinum compounds therapy) with a reasonable expectation of success. This is because in cancer patients and especially in platinum based cancer therapies, cachexia and muscle wasting was an important problem which, unaddressed, would have led to the death of the patient. A person of ordinary skill in the art is always .

Claims 57 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Trifilieff et al. (An antibody blocking Activin type II receptors induces strong skeletal muscle hypertrophy and protects from atrophy. Mol. Cell. Biol. 34, 606-618, 2014) in view of Zhou et al. (Reversal of cancer cachexia and muscle wasting by ActRIIB antagonism leads to prolonged survival. Cell, 142, 531-543, 2010)  and in further view of Rachner et al. (cited in the previous Office action) and Burk et al. (U.S. Pub. No. 20090149511).
The claim adds that limitation that the anticancer drug in the combination is an mTOR inhibitor (everolimus). 
The teachings of Trifilieff et al. and Zhou et al. were presented supra and they are silent about using everolimus.
Rachner et al. disclosed that one of the mTOR inhibitors clinically approved for use in cancer and positively influence bone metastasis is the mTOR inhibitor everolimus (abstract).
Burk et al. indicated that the mTOR inhibitor (e.g., temsirolimus or everolimus) and HDAC inhibitor (e.g., SNDX-275) may be administered in combination with one or more active pharmaceutical ingredients in the treatment cancer. In particular, the mTOR inhibitor and HDAC inhibitor may be co-administered with a compound that works synergistically with either the mTOR inhibitor and/or the HDAC inhibitor and/or treats 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have used a combination of ActRII inhibitors when treating a cancer patient with everolimus with a reasonable expectation of success, since the use of the combination would have blunted the deleterious sides effect of the cancer treatment (cachexia, and anorexia). Thus, a skilled artisan would have used known solutions in the art to solve an important problem in cancer therapy.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647